DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 September 2021 has been entered. 
 
Response to Amendment
In the amendment dated 08 September 2021, the following occurred:
claims 1, 4, 12, 17, and 20 were amended.
Claims 1-2, 4-13, and 16-20 are pending.
	
Specification
The abstract of the disclosure is objected to because it exceeds 150 words. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-8, 12-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Malek et al. (US 2017/0116169 A1), hereinafter Malek, in view of Anand et al. (US 2014/0095203 A1), hereinafter Anand.

Claims 1 and 20:

(claim 1)  One or more computer storage media having computer-executable instructions embodied thereon that, when executed by a computer, causes the computer to perform operations for managing workflow recommendations across a plurality of clients, the operations comprising:
[0059] computer-readable medium with instructions
(claim 20)  A system for managing workflow recommendations across a plurality of clients, the system comprising: a processor; and a computer storage medium storing computer-usable instructions that, when used by the processor, cause the processor to:
[0059] computer-readable medium with instructions. [0054]-[0056] and [0059] processor.
providing a model database for one or more ontologies that is accessible by a plurality of clients, the model database having access to a centralized concept mapping service that maps a plurality of model codes corresponding to model concepts to a plurality of standard based concept codes corresponding to client domain specific customized concepts for an ontology of the one or more ontologies;
[0015]-[0018] server, databases and clients; [0023] mapping service; [0026] access to forms via server
upon receiving a request from a user of the plurality of clients via a device, identifying the client corresponding to the user and the ontology corresponding to the request;
[0026] 
providing access to the user via the device to a workflow recommendation that enables the user to chart data for a patient, the workflow recommendation including the model concepts;
[0026] providing access
(claim 1)  receiving data from the user via the device, the data being stored in a client database in accordance with the client domain specific customized concepts;
[0028] receiving data
enabling the user to modify the workflow recommendation to generate a specific workflow recommendation by modifying the model concepts that are included in the workflow recommendation;
[0041]
	
While Malek does disclose the mapping of codes and concepts, as discussed above, Malek does not explicitly disclose “identifying key performance indicator (KPI) data in a KPI database, the KPI data comparing optimal workflow usage to actual workflow usage; and utilizing the KPI data to automatically make modifications to the workflow recommendation or to the model concepts.” However, Anand does disclose these limitations, specifically:
identifying key performance indicator (KPI) data in a KPI database, the KPI data comparing optimal workflow usage to actual workflow usage; and 
[0039] comparing predefined (optimal) workflow to a designed (specific) workflow using a comparison score (KPI).
utilizing the KPI data to automatically make modifications to the model concepts.
[0020] and [0039]-[0045], specifically [0044]-[0045], disclose modifying model concepts, wherein a task corresponds to a model concept. As claimed above, a model concept is a component of a workflow, similar to Anand where a task is a component of a workflow. [0045] discloses automatically replacing tasks in a recommended workflow.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer storage media as disclosed by Malek with “identifying key performance indicator (KPI) data in a KPI database, the KPI data comparing optimal workflow usage to actual workflow usage; and utilizing the KPI data to automatically make modifications to the workflow recommendation or to the model concepts” as disclosed by Anand. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Malek in order to “find a workflow and/or characteristics of workflow tasks that provide optimized outcome, cost, or other measure of quality or effectiveness” (Anand:  [0040]).

Claim 2:
Malek in view of Anand discloses the computer storage media of claim 1, as discussed above. Malek further discloses:
providing stored data to the user via the device, the stored data corresponding to client domain specific customized concepts of the plurality of client domain specific customized concepts that map to model concepts of the workflow recommendation.
[0027]

Claim 4:
Malek in view of Anand discloses the computer storage media of claim 1, as discussed above. Malek further discloses:
prompting a second client to indicate if the workflow recommendation for the second client should include the modifications of the specific workflow recommendation.
[0044]

Claim 5:
Malek in view of Anand discloses the computer storage media of claim 1, as discussed above. Malek further discloses:
the workflow recommendation is prepopulated with data from the client database of one or more client databases.
[0027]

Claim 6:
Malek in view of Anand discloses the computer storage media of claim 1, as discussed above. Malek further discloses:
associating the model concepts to a series of questions and answers.
[0046]

Claim 7:

mapping a plurality of model concepts corresponding to the model database for an ontology of the one or more ontologies to a plurality of client domain specific customized concepts corresponding to one or more client databases of a client of the plurality of clients.
[0015]-[0018] server, databases, and clients; [0023] mapping service; [0026] access to forms via server.
	
Claim 8:
Malek in view of Anand discloses the computer storage media of claim 7, as discussed above. Malek further discloses:
a client concept of the plurality of client domain specific customized concepts is mapped to more than one model concept of the plurality of model concepts.
[0046] mapping data fields across various EHR records.

Claim 12:
Malek in view of Anand discloses the computer storage media of claim 1, as discussed above. 

	While Malek does disclose the mapping of codes and concepts, Malek does not explicitly disclose “storing the specific workflow recommendation, configuration data, and the actual workflow usage corresponding to the workflow recommendation in a build database, the Malek in combination with Anand does disclose these limitations, specifically:
storing the specific workflow recommendation, configuration data, and the actual workflow usage corresponding to the workflow recommendation in a build database, the actual workflow usage being measured inside the specific workflow recommendation and across applications utilizing the specific workflow recommendation.
Malek: [0041]-[0042] discloses modified (specific) workflow recommendation used by system coupled to database [0015]. Anand: [0022]-[0026] discloses measuring workflow of medical entity which would be obvious to store in database of Malek.
	
The obviousness and motivation to combine Malek with Anand are the same as discussed above for claim 1.

Claim 13:
Malek in view of Anand discloses the computer storage media of claim 12, as discussed above.

While Malek does disclose the mapping of codes and concepts, Malek does not explicitly disclose “storing the optimal workflow usage in a workflow database, the optimal workflow usage being measured inside the workflow recommendation and across applications Malek in combination with Anand does disclose these limitations, specifically:
storing the optimal workflow usage in a workflow database, the optimal workflow usage being measured inside the workflow recommendation and across applications utilizing the workflow recommendation.
Malek: [0041]-[0042] discloses modified (specific) workflow recommendation used by system coupled to database [0015]. Anand: [0039] discloses predefined (optimal) workflow, which would be obvious to store in database of Malek.
	
The obviousness and motivation to combine Malek with Anand are the same as discussed above for claim 1.

Claim 16:
Malek in view of Anand discloses the computer storage media of claim 1, as discussed above.

While Malek does disclose the mapping of codes and concepts, Malek does not explicitly disclose “utilizing the KPI data to measure clinical outcomes, client outcomes, or distributed value.” However, Malek in combination with Anand does disclose these limitations, specifically:
utilizing the KPI data to measure clinical outcomes, client outcomes, or distributed value.
[0020], [0044]-[0045]
	
The obviousness and motivation to combine Malek with Anand are the same as discussed above for claim 1.

Claim 17:
Malek discloses:
A computerized method for determining key performance indicator (KPI) data for workflow usage across a plurality of clients, the method comprising:
providing a model database for one or more ontologies that is accessible by a plurality of clients, the model database having access to a centralized concept mapping service that maps a plurality of model codes corresponding to model concepts to a plurality of standard based concept codes corresponding to client domain specific customized concepts for an ontology of the one or more ontologies;
[0015]-[0018] server, databases, and clients; [0023] mapping service; [0026] access to forms via server
providing access to a user of the plurality of clients via a device to a workflow recommendation that enables the user to chart data for a patient, the workflow recommendation including the model concepts;
[0026] providing access
enabling the user to modify the workflow recommendation to generate a specific workflow recommendation by modifying the model concepts that are included in the workflow recommendation;
[0041] enabling user

While Malek does disclose the mapping of codes and concepts, Malek does not explicitly disclose “measuring actual workflow usage inside the specific workflow recommendation and across applications utilizing the specific workflow recommendation; measuring optimal workflow usage inside the workflow recommendation and across applications utilizing the workflow recommendation; comparing the optimal workflow usage to the actual workflow usage to determine KPI data, the KPI data being stored in a KPI database; and utilizing the KPI data to automatically modify the workflow recommendation.” However, Anand does disclose these limitations, specifically:
measuring actual workflow usage inside the specific workflow recommendation and across applications utilizing the specific workflow recommendation; 
[0022]-[0026] disclose measuring workflow of medical entity.
measuring optimal workflow usage inside the workflow recommendation and across applications utilizing the workflow recommendation;
[0039] discloses assessing the predefined (optimal) workflow.
comparing the optimal workflow usage to the actual workflow usage to determine KPI data, the KPI data being stored in a KPI database; and utilizing the KPI data to automatically modify the model concepts. 
[0039] discloses comparing predefined (optimal) workflow to a designed (specific) workflow using a comparison score KPI. [0020] and [0039]-[0045], specifically [0044]-[0045], disclose modifying model concepts, wherein a task corresponds to a model concept. As claimed above, a model concept is a [0045] discloses automatically replacing tasks in a recommended workflow.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Malek with the above limitations as disclosed by Anand. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Malek in order to “find a workflow and/or characteristics of workflow tasks that provide optimized outcome, cost, or other measure of quality or effectiveness” (Anand:  [0040]).

Claim 18:
Malek in view of Anand discloses the method of claim 17, as discussed above.

While Malek does disclose the mapping of codes and concepts, Malek does not explicitly disclose “storing the specific workflow recommendation, configuration data, and the actual workflow usage corresponding to the workflow recommendation in a build database.” However, Malek in combination with Anand does disclose these limitations, specifically:
storing the specific workflow recommendation, configuration data, and the actual workflow usage corresponding to the workflow recommendation in a build database.
Malek: [0041]-[0042] discloses modified (specific) workflow recommendation used by system coupled to database [0015]. Anand: [0022]-[0026] discloses measuring workflow of medical entity which would be obvious to store in database of Malek.
	
The obviousness and motivation to combine Malek with Anand are the same as discussed above for claim 17.

Claim 19:
Malek in view of Anand discloses the method of claim 18, as discussed above.

While Malek does disclose the mapping of codes and concepts, Malek does not explicitly disclose “storing the optimal workflow usage in a workflow database.” However, Malek in combination with Anand does disclose these limitations, specifically:
storing the optimal workflow usage in a workflow database.
Malek: [0041]-[0042] discloses modified (specific) workflow recommendation used by system coupled to database [0015]. Anand: [0039] discloses predefined (optimal) workflow, which would be obvious to store in database of Malek.
	
The obviousness and motivation to combine Malek with Anand are the same as discussed above for claim 17.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Malek et al. (US 2017/0116169 A1), hereinafter Malek, in view of Anand et al. (US 2014/0095203 A1), hereinafter Anand, further in view of Frazier et al. (US 2002/0120435 A1).

Claim 9:
Malek in view of Anand discloses the computer storage media of claim 1, as discussed above.

While Malek does disclose the mapping of codes and concepts, Malek does not explicitly disclose “training a neural network to map the plurality of model concepts to the plurality of client domain specific customized concepts.” However, Frazier does disclose this limitation, specifically:
training a neural network to map the plurality of model concepts to the plurality of client domain specific customized concepts. 
Whole document, specifically [0018]-[0020]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer storage media as disclosed by Malek with “training a neural network to map the plurality of model concepts to the plurality of client domain specific customized concepts” as disclosed by Frazier. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Malek in order to “perform pattern recognition or other tasks on a target data set” (Frazier:  [0004]).

Claim 10:
Malek in view of Anand discloses the computer storage media of claim 9, as discussed above.

While Malek does disclose the mapping of codes and concepts, Malek does not explicitly disclose “prompting a terminologist to confirm suggestions of the neural network.” However, Frazier does disclose this limitation, specifically:
prompting a terminologist to confirm suggestions of the neural network. 
Whole document, specifically [0018]

	The obviousness and motivation to combine Malek with Anand are the same as discussed above for claim 9.

Claim 11:
Malek in view of Anand discloses the computer storage media of claim 10, as discussed above.

While Malek does disclose the mapping of codes and concepts, Malek does not explicitly disclose “prom utilizing the trained neural network to map the plurality of model concepts to the plurality of client domain specific customized concepts.” However, Frazier 
utilizing the trained neural network to map the plurality of model concepts to the plurality of client domain specific customized concepts. 
Whole document, specifically [0018]-[0020]

	The obviousness and motivation to combine Malek with Anand are the same as discussed above for claim 9.

Response to Arguments
Regarding 112(b), applicant’s amendments are sufficient and the corresponding rejections have been withdrawn.

Regarding 101, applicant’s arguments have been fully considered and are persuasive. The 101 rejection of claims 1-2, 4-13, and 16-20 has been withdrawn. 
Specifically, applicant argues the claimed invention represents a technological improvement, such as evidenced in [0025]-[0027] of applicant’s originally filed specification, over current systems, the shortcomings of which are discussed in [0020]-[0024]. The examiner agrees. The numerous shortcomings of current systems discussed in [0020]-[0024] are clearly overcome by the features of the claimed invention, such as those discussed in [0025]-[0027] which provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement (see MPEP 2106.04(d)(1)).

Regarding 103, applicant argues neither Malek nor Anand disclose the claim amendment “utilizing the KPI data to automatically make modifications to the model concepts.”

The examiner respectfully disagrees. As discussed above in the corresponding rejections, [0020] and [0039]-[0045], specifically [0044]-[0045], of Anand disclose modifying model concepts, wherein a task corresponds to a model concept, based on KPI (as defined by applicant in the claim) as in [0039] of Anand. Applicant additionally claims in the independent claims, “the workflow recommendation including the model concepts” (i.e. a model concept is a component of a workflow), which is similar to Anand where a task is a component of a workflow. Finally, Anand [0045] discloses automatically replacing tasks in a recommended workflow (i.e. modifying model concepts). Accordingly, the 103 rejection of claims 1-2, 4-13, and 16-20 has been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached at (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626